          Case 7:20-cv-05094-PMH Document 47 Filed 04/21/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BELSITO COMMUNICATIONS, INC d/b/a
THE LEGAL ADVOCATE,
                           Plaintiff,                         ORDER

                    -against-                                 20-CV-05094 (PMH)
TORKLAW d/b/a ACCIDENTNEWS.CO, et
al.,
                           Defendants.


PHILIP M. HALPERN, United States District Judge:

         The Court has been informed that the parties have executed a Settlement and Release

Agreement in this case. (Doc. 46). Accordingly, it is hereby ORDERED that this action is

dismissed without costs and without prejudice to restoring the action to the Court’s calendar,

provided the application to restore is made within thirty (30) days of this Order. Any application

to reopen filed after thirty (30) days from the date of this Order may be denied solely on that basis.

Any pending motions are DISMISSED as moot, and all conferences are CANCELLED.



                                                   SO ORDERED:

Dated:    White Plains, New York
          April 21, 2021

                                                  PHILIP M. HALPERN
                                                  United States District Judge
